United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 14, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60629




SEGUDINO RAZO; DELFA RAZO

                 Petitioners - Appellants

v.

COMMISSIONER OF INTERNAL REVENUE

                 Respondent - Appellee

                         --------------------
               Appeal from the United States Tax Court
                         --------------------

Before GARWOOD, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Petitioners-Appellants Segudino and Delfa Razo (“the Razos”)

appeal the tax court’s determination that the notice of

determination issued by the Internal Revenue Service (“IRS”) was

not an abuse of discretion.    Having reviewed the record and

considered the briefs and arguments on appeal, we affirm the

judgment of the tax court.

     The Razos raise two issues on appeal.    First, the Razos

contend that their offer in compromise was rejected solely on the


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
basis of the amount of the offer, in violation of 26 U.S.C. §

7122(c)(3)(A) (“[A]n officer or employee of the Internal Revenue

Service shall not reject an offer-in-compromise from a low-income

taxpayer solely on the basis of the amount of the offer.”).

Second, the Razos contend that the IRS abused its discretion in

rejecting the offer in compromise.

     We review administrative determinations of the IRS not

involving underlying tax liability for abuse of discretion.

Jones v. Comm’r of Internal Revenue, 338 F.3d 463, 466 (5th Cir.

2003).

     Regarding the Razos’ first contention, we conclude that the

amount of the offer in compromise was not the sole reason for its

rejection.     Other factors considered by the IRS include the

Razos’ equity and income and the fact that accepting the offer in

compromise would not change the likelihood that the Razos’ assets

would soon be taken by other creditors.     Therefore, the IRS did

not act in violation of 26 U.S.C. § 7122(c)(3)(A) in rejecting

the Razos’ offer in compromise.

     Regarding the Razos’ second contention, we conclude that the

IRS did not abuse its discretion in rejecting the Razos’ offer in

compromise.1    Pursuant to 26 U.S.C. § 6330(c)(3), an IRS


     1
       We note that in its notice of determination to the Razos,
the IRS rejected the Razos’ offer in compromise and sustained the
federal tax lien; at the same time, however, the IRS also deemed
the Razos’ account “temporarily not collectible,” thereby
suspending its collection activities against the Razos.

                                   2
determination must take into account (1) verification that the

applicable law and proper procedures were followed, (2) any

issues raised by the taxpayer, and (3) whether the need for

efficient tax collection is balanced with the concern that a

collection action be no more intrusive than necessary.   The IRS

determination in this case takes each of these into consideration

and is, therefore, not an abuse of discretion.   Consequently, we

affirm the judgment of the tax court.

AFFIRMED.




                                3